DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
.                  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
            Claim 14 is rejected under 35 U.S.C. 101 because the specification indicates that the computer readable medium includes carrier waves in paragraph [0076]. Since carrier waves are non-statutory subject matter, the above claims are non-statutory. Appropriate correction by deleting the section of the specification paragraph [00076] that indicates the “computer program….may also be distributed in other forms, such as via internet or other wired or wireless telecommunication systems” is required to overcome 35 U.S.C. 101 rejection. Other forms of distribution such as via the internet or other wired or wireless telecommunications implies that the computer program is transmitted via carrier waves or at least leaves opening for said interpretation.

Claim 14 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, 

Allowable Subject Matter
Claims 1-13 & 15 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Truong et al reference (US Patent 8687820 B2) discloses a method of tracking the performance of a microphone forming part of an audio based monitoring system. The Truong et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method of tracking the performance of a microphone forming part of an audio based monitoring system as a whole comprising a network of microphones distributed throughout an environment the method comprising: detecting a first instance of an environmental sound at the microphone; determining that the environmental sound is a recurring environmental sound; capturing a reference signal from the detected first instance of the environmental sound; detecting a subsequent instance of the same environmental sound at the same microphone; and comparing at least in part the subsequent instance of the environmental sound to the reference signal to determine an indication of the performance of the microphone as recited in claim 1.
Claim 15 is allowed for the same reason as claim 1.
Claims 2-13 depend on claim 1. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651     					11/20/2021